263 S.E.2d 571 (1980)
STATE of North Carolina
v.
Preston WILLIAMS and Angela Millander.
No. 23.
Supreme Court of North Carolina.
March 5, 1980.
*572 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Ralf F. Haskell, Raleigh, for the State.
Billy Sandlin, Jacksonville, for defendant, Preston Williams.
Jimmy F. Gaylor, Jacksonville, for defendant, Angela Millander.
BROCK, Justice.
The sole question for review by this Court is the admissibility of letters and photographs seized by deputies of the Onslow County Sheriff's Department during a search of the mobile home occupied by the defendants. The deputies searched the mobile home pursuant to a validly issued "occupant warrant" which specified heroin as the object of the search. From the trailer's bathroom, a substance later determined to be heroin was seized, and after the heroin was discovered, letters, and photographs which had been seen earlier were also taken from the adjoining bedroom. For the reasons which follow, we hold that the letters and photographs, though not specifically listed on the warrant as objects of the search, were properly seized and admitted into evidence.
In Katz v. United States, 389 U.S. 347, 357, 19 L.Ed.2d 576, 585, 88 S.Ct. 507, 514 (1967), the United States Supreme Court noted, ". . . searches conducted outside the judicial process, without prior approval by a judge or magistrate, are per se unreasonable under the Fourth Amendmentsubject only to a few specifically established and well-delineated exceptions." We are of the opinion that the seizure of these letters and photographs which were not listed on the face of the warrant and therefore seized without prior judicial approval, was proper as coming within just such a well-delineated exception; that of "plain view." The "plain view" exception was discussed by the United States Supreme Court in Coolidge v. New Hampshire, *573 403 U.S. 443, 465, 29 L.Ed.2d 564, 582, 91 S.Ct. 2022, 2037, reh. den., 404 U.S. 874, 30 L.Ed.2d 120, 92 S.Ct. 26 (1971), where that court noted:
"It is well established that under certain circumstances the police may seize evidence in plain view without a warrant.. . . An example . . . of the `plain view' doctrine is . . . [where] the police have a warrant to search a given area for specified objects, and in the course of the search come across some other article of incriminating character." (Citations omitted.) (Emphasis ours.)
In Coolidge the United States Supreme Court also defined the circumstances which must be present for an object discovered by officers without a warrant to be admissible under the "plain view" exception. First, the officers must have prior justification for the intrusion onto the premises being searched (other than observing the object which is later contended to have been in plain view). Secondly, the incriminating evidence must be inadvertently discovered by the officers while on the premises. Id. at 466, 29 L.Ed.2d at 583, 91 S.Ct. at 2038. Accord State v. Richards, 294 N.C. 474, 489, 242 S.E.2d 844, 854 (1978); State v. Riddick, 291 N.C. 399, 230 S.E.2d 506 (1976).
In the case sub judice the officers were justifiably on the premises by virtue of the search warrant issued by a disinterested judicial authority, authorizing them to search the mobile home for heroin. While searching for heroin in the dresser located in the master bedroom, Deputy Parvin saw the pictures and letters which the defendants seek to exclude from evidence. However, at the time of discovery, Deputy Parvin did not seize the letters. Only after Deputy Henderson discovered the heroin in the attached bathroom, and suggested to Deputy Parvin that they needed evidence of the trailer's ownership, did Deputy Parvin go back to the dresser and confiscate the letters and photographs. Since Deputy Parvin had inadvertently seen the letters and photographs earlier while conducting an authorized and reasonable search for heroin, subsequent warrantless seizure of these letters and photographs is permissible coming within the "plain view" exception. Having seen the letters and photographs in a place where he was clearly authorized to search for heroin, Deputy Parvin was not required thereafter to forget or ignore the fact that he had seen them. The items were certainly subject to removal or destruction by defendants if not immediately seized by the officer. We are not here concerned with a situation where, after discovery of the heroin, the officers commenced an additional search for items of identification.
We also note that pursuant to G.S. 15A-253 the photographs and letters are admissible into evidence. G.S. 15A-253 in defining what items not named in a search warrant may be seized, provides as follows: ". . . [i]f in the course of the search the officer inadvertently discovers items not specified in the warrant which are subject to seizure under G.S. 15A-242, he may also take possession of the items so discovered." G.S. 15A-242(4) provides that an item is subject to seizure if it "[c]onstitutes evidence of . . . the identity of a person participating in an offense." After the officers discovered the heroin, the letters and photographs inadvertently seen by Deputy Parvin prior to the heroin's discovery, are clearly subject to seizure pursuant to G.S. 15A-253 as providing evidence of these defendants' identities.
We therefore conclude that Judge Stevens properly allowed the letters and photographs into evidence. The opinion of the Court of Appeals is reversed, the judgment of the trial court is affirmed, and this cause is remanded to the Court of Appeals for further remand to the Superior Court, Onslow County, for issuance of commitments to place the prison sentences into effect.
Reversed and remanded.